—In an action, inter alia, pursuant to Debtor and Creditor Law article 10 to set aside certain transfers as fraudulent, the defendants Westcon, Inc., Roman Michalowski, Bozena Michalowski, Rosemarie Dubrowsky, Jean M. Raffiani, Philip Raffiani, Thomas Dolan and John F. Roth appeal (1), as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Nastasi, J.), entered July 3, 2001, as granted that branch of the plaintiffs cross motion which was for the imposition of sanctions to the extent of awarding it motion costs in the sum of $100 pursuant to CPLR 8202, and (2) from an order of the same court, entered July 23, 2001, and the plaintiff cross-appeals from so much of the order entered July 3, 2001, as granted the motion of the defendants Roman Michalowski, Bozena Michalowski, Rosemarie Dubrowski, Jean M. Raffiani, Philip Raffiani, Thomas Dolan, and John F. Roth *549to dismiss the complaint insofar as asserted against them pursuant to CPLR 3211 (a) (8) to the extent of ordering a traverse hearing on the issue of whether service was properly made on these defendants, and granted its cross motion for the imposition of sanctions only to the extent of awarding it motion costs in the sum of $100 pursuant to CPLR 8202.
Ordered that the appeal from the order dated July 23, 2001, is dismissed as abandoned (see 22 NYCRR 670.8 [e]); and it is further,
Ordered that the cross appeal is dismissed as abandoned (see 22 NYCRR 670.8 [c], [e]); and it is further,
Ordered that the order entered July 3, 2001 is affirmed insofar as reviewed, without costs or disbursements.
There is no basis for disturbing the award of motion costs pursuant to CPLR 8202 (see Richard’s Home Ctr. & Lbr. v Kownacki, 247 AD2d 371; Community Care Servs. v Adam Healthcare Equip. Corp., 238 AD2d 299, 300). Florio, J.P., Friedmann, H. Miller and Townes, JJ., concur.